Order entered November 26, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01501-CV

IN RE MICHAEL MORFORD, INDIVIDUALLY D/B/A NEMAHA WATER SERVICES,
    GEFFREY ARNOLD MCFALLS, INDIVIDUALLY D/B/A NEMAHA WATER
 SERVICES, NEMAHA WATER SERVICES, LP, NEMAHA WATER SERVICES GP,
   LLC, NEMAHA WATER SERVICES OK-1702, LLC, AND NEMAHA SERVICES
                             HOLDING, Relators
            Original Proceeding from the 44th Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-14-05795

                                              ORDER
       Based on the Court’s opinion of this date, we DENY relators’ petition for writ of

mandamus. We DENY relators’ November 25, 2014 Emergency Motion for Temporary Relief

filed in conjunction with the petition for writ of mandamus as moot. We ORDER that relators

bear the costs of this original proceeding.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE